 Case 4:21-cv-02427 Document 1-4 Filed on 07/26/21 in TXSD Page 1 of 14




                          EXHIBIT 4
(ORIGINAL PETITION FOR DECLARATORY
      JUDGMENT WITH EXHIBIT A)
Case 4:21-cv-02427 Document 1-4 Filed on 07/26/21 in TXSD Page 2 of 14


                 2021-26752 / Court: 190
Case 4:21-cv-02427 Document 1-4 Filed on 07/26/21 in TXSD Page 3 of 14
Case 4:21-cv-02427 Document 1-4 Filed on 07/26/21 in TXSD Page 4 of 14
Case 4:21-cv-02427 Document 1-4 Filed on 07/26/21 in TXSD Page 5 of 14
Case 4:21-cv-02427 Document 1-4 Filed on 07/26/21 in TXSD Page 6 of 14
Case 4:21-cv-02427 Document 1-4 Filed on 07/26/21 in TXSD Page 7 of 14
Case 4:21-cv-02427 Document 1-4 Filed on 07/26/21 in TXSD Page 8 of 14
Case 4:21-cv-02427 Document 1-4 Filed on 07/26/21 in TXSD Page 9 of 14
Case 4:21-cv-02427 Document 1-4 Filed on 07/26/21 in TXSD Page 10 of 14
Case 4:21-cv-02427 Document 1-4 Filed on 07/26/21 in TXSD Page 11 of 14
Case 4:21-cv-02427 Document 1-4 Filed on 07/26/21 in TXSD Page 12 of 14
Case 4:21-cv-02427 Document 1-4 Filed on 07/26/21 in TXSD Page 13 of 14
Case 4:21-cv-02427 Document 1-4 Filed on 07/26/21 in TXSD Page 14 of 14
